CHOI & ITO
Attorneys at Law

CHUCK C. CHOI
ALLISON A. ITO
700 Bishop Street, Suite 1107
Honolulu, Hawaii 96813
Telephone: (808) 533-1877
Fax: (808) 566-6900
Email: cchoi@hibklaw.com
aito@hibklaw.com

Proposed Attorneys for Debtor
and Debtor-in-Possession

               IN THE UNITED STATES BANKRUPTCY COURT

                       FOR THE DISTRICT OF HAWAII

In re                                         Bk. No. 19-01266
                                              (Chapter 11)
KAUMANA DRIVE PARTNERS, LLC,
dba Legacy Hilo Rehabilitation & Nursing
Center,                                       Date: [to be set]
                                              Time:
             Debtor and                       Judge: Hon. Robert J. Faris
             Debtor-in-Possession.




         DECLARATION OF BENJAMIN L. MEEKER IN SUPPORT
                   OF “FIRST DAY” MOTIONS

        BENJAMIN L. MEEKER declares, under penalty of perjury, that:

        1.   I am President of Kaumana Drive Partners, LLC, dba Legacy Hilo

Rehabilitation and Nursing Center, the debtor and debtor-in-possession herein (the


                                        1

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 1 of 16
“Debtor”). I am custodian of records for the Debtor’s business, and am familiar

with its books and records.

      2.     This Declaration is submitted in Support of the Debtor’s First Day

Motions, including:

                   Application to Employ Choi & Ito as General Bankruptcy
                    Counsel to the Debtor

                   Motion For Order Authorizing Debtor to Use Cash Collateral;
                    (“Cash Collateral Motion”)

                   Motion For Order Authorizing Debtor To Pay Pre-Petition
                    Wages And Other Employment-Related Costs And Expenses
                    And To Honor Pre-Petition Employee Benefits (“Wage
                    Motion”)

                   Motion For Order Under 11 U.S.C. §§ 105(A) And 366(C) (I)
                    Prohibiting Utilities From Altering Or Discontinuing Services
                    On Account Of Pre-Petition Invoices, And (II) Establishing
                    Procedures To Determine Requests For Additional Assurance
                    Of Payment (“Utilities Motion”)

                   Motion for Order Authorizing Continued Use of Existing Cash
                    Management System and Bank Accounts

      3.     I am a licensed attorney in the State of California. I have been the

President of the Debtor since June, 2017.

      4.     Except as otherwise indicated, all of the facts set forth in this

Declaration are based upon my personal knowledge and my review of relevant

documents. I am competent to testify to the matters herein set forth and, if called

upon to do so, I could and would testify to the facts set forth herein.



                                            2

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 2 of 16
      DEBTOR’S BUSINESS AND PRE-PETITION SALE NEGOTIATIONS

      5.     The Debtor is the owner of a 100 bed skilled nursing facility in Hilo,

Hawaii, commonly referred to as the Legacy Hilo Rehabilitation and Nursing

Center (“Legacy Hilo” or the “Facility”).

      6.     The Facility is a state-of-the-art structure completed in 2015. It is a

single story structure located on approximately 17.6 acres of land with 48,597

square feet of gross interior space. The Debtor holds licensure from both CMS

(Centers for Medicare & Medicaid) for participation in in the Medicare program as

well as from the State of Hawaii Department of Health for participation in the

Medicaid program. The Facility’s patient census is currently 74.

      7.     As a Medicare/Medicaid licensed “SNF” the Debtor provides

specialized services to its patients through licensed professionals, including room

and board, nursing care provided by registered professional nurses, physical

therapy, occupational therapy, speech therapy, social services, medications,

supplies, equipment, and other services necessary to the health of the patient. The

Debtor has approximately 120 employees.

      8.     Substantially all of the Debtor’s assets are subject to pre-petition liens

held by CPIF WTB, LLC. (“CPIF”), as set forth more fully in the Debtor’s Motion

to Use Cash Collateral (“Cash Collateral Motion”), filed herewith. The balance of

the CPIF loans as of the petition date is approximately $13.9 million. The CPIF


                                            3

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 3 of 16
loans have matured and currently accrue default interest at the rate of 25% per

annum, subject to the terms of the “Forbearance Agreement” described below.

The Debtor has not paid CPIF since May, 2019.

      9.      Although the Debtor’s monthly revenues totaled about $10 million in

2018 and its revenues through September 2019 were approximately $6.8 million,

the Debtor has experienced liquidity issues because the Debtor has been unable to

refinance the loans from CPIF due to the pending litigation described below.

      10.     In February, 2019, the Debtor received an unsolicited offer from

Avalon Health Care Group (“Avalon”) for the Facility. The Debtor engaged

bankruptcy counsel and reached agreement on the terms of a Section 363 sale,

subject to due diligence. Unfortunately, Avalon terminated negotiations in late

June, 2019.

      11.     Shortly thereafter, the Debtor began negotiations for the sale of the

Facility with the current proposed buyer.

      12.     Through counsel the Debtor continued forbearance discussions with

CPIF over the past several months. The Debtor and CPIF agreed that the Debtor

should file a chapter 11 petition with a bona fide stalking horse bidder under

contract if possible.

      13.     Pursuant to a Forbearance, Additional Advance, and Sale Support

Agreement made effective as of September 26, 2019 (the “Forbearance


                                            4

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 4 of 16
Agreement”), CPIF as lender and the Debtor, and related entities (as borrowers

parties) agreed, among other things, that CPIF would (a) make a further additional

advance of $220,000.00 under the loan documents to pay certain critical vendors

immediately before the petition date, (b) support the proposed sale of the Legacy

Hilo as described below, and (c) waive substantially all of its default interest if a

transaction is consummated and CPIF receives payment in full by January 31,

2020.

        14.   CPIF also consents to the Debtor’s use of cash collateral and has

agreed to a “carve out” for professionals of $350,000.00 as set forth in the

proposed cash collateral stipulation attached to the cash collateral motion filed

herewith.

        15.   Effective as of September 30, 2019, the Debtor entered into a

Management Services Agreement (the “Management Agreement”) and a Purchase

and Sale Agreement (“PSA”) with HILO SNF, LLC (“HILO SNF”).1

        16.   HILO SNF is owned by Ohana Pacific Management Company, Inc.

(“Ohana”) which owns and operates five skilled nursing facilities, two adult day

health centers, a home health agency, and a management company in Hawaii with

a total of 509 beds on the islands of Oahu and Kauai.

1
  The Management Agreement and the PSA are attached to the Debtor’s Motion to Approve Bid
Procedures for Sale of Substantially All of Debtor’s Assets and Related Relief filed herewith
and set for hearing on November 4, 2019.


                                              5

    U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 5 of 16
      17.    Under the Management Agreement, HILO SNF will manage the

Facility for a period of approximately three months, when the PSA is scheduled to

be consummated. The total fees payable under the Management Agreement is

$200,000.00 but these fees will accrue and be “credited” against the purchase price

under the PSA.

      18.    The PSA provides for the purchase and sale of the Legacy Hilo for

$17.5 million to HILO SNF subject to overbid from qualified bidders. The PSA

also provides for a 60-day due diligence and 30 day period to close. The contract

deadline to consummate the sale with HILO SNF is December 31, 2019.

      DEBTOR’S CURRENT FINANCIAL CONDITION

      19.    As of the petition date, the Debtor had approximately $305,852.00

(exclusive of patient/resident trust of $27,473.94) in cash and approximately $2.1

million in receivables. After CPIF, the Debtor’s second largest creditor is the

State of Hawaii Department of Taxation which is owed an estimated $1.6 million

on account of delinquent general excise taxes. The Debtor estimates that it has

approximately $2 million in general unsecured liabilities, inclusive of significant

disputed claims.

      20.    The Debtor’s four-month cash collateral budget through January 31,

2020, shows adequate liquidity through the period since the approximately

$130,000 in monthly interest payments to CPIF will not be made. The budget


                                          6

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 6 of 16
contemplates the payment of all other post-petition expenses, including general

excise taxes and professionals

      DEVELOPMENT OF THE FACILITY WITH EB-5 FUNDING AND

LITIGATION

      21.   The Debtor is owned by Regency Venture Fund, LLLP, a Hawaii

limited liability limited partnership (“RVF”). The RVF partnership is owned 49%

by 37 Chinese limited partners and 51% by general partner Hawaiian Islands

Regional Center, LLC, a Hawaii limited liability company (“HIRC”). HIRC is the

sole general partner of RVF. The sole managing member of HIRC is TAH

Management, LLC a California limited liability company (“TAH”). I am the sole

managing member of TAH, the managing member of HIRC.

      22.   The Debtor was organized for the purpose of developing owning and

operating a skilled nursing facility in Hilo. RVF was organized as an investment

vehicle for the EB-5 immigrant investor program under U.S. immigration laws.

RVF’s 37 limited partners each made a $500,000.00 capital contribution to RVF

under the EB-5 Program (plus a separate $50,000.00 “administrative fee”). Each

investor signed a Subscription Agreement by which they made representations to

RVF regarding their fitness to make the investment and agreed to be bound by the

RVF Limited Partnership Agreement as limited partners in the (RVF) Partnership.




                                         7

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 7 of 16
      23.    RVF in turn used these EB-5 payments to make an $18.5 million loan

to the Debtor for development of the nursing care facility in 2012 and construction

on the facility began in 2012. At that time, the Debtor was controlled by third-

party individuals not affiliated with RVF or HIRC. The RVF loan was secured by

the project. The Partnership's loan to Kaumana was secured by the project.

      24.    The Debtor defaulted on the RVF loan in 2014, and instead of

foreclosing on the Debtor, RVF (through HIRC) acquired the facility through a

deed in lieu based on advice of Hawaii legal counsel. HIRC was concerned that a

foreclosure may result in the Facility’s Certificate of Need (“CON”) being revoked

due to a change in ownership of the Facility. HIRC was also concerned about the

waste of the asset that would occur if the project sat unfinished during a prolonged

foreclosure process. Lastly, in order to fulfill their obligations under the EB-5

Program, the 37 limited partners had to demonstrate job creation within a specific

period of time which could not occur if the construction, opening, and operations

of the Facility were delayed by a judicial foreclosure proceeding.

      25.    Consequently, RVF acquired control of the Debtor through a

“Membership Interest Purchase Agreement” in December, 2014. In April, 2016,

RVF acquired 100% of the membership interest in the Debtor. The Debtor was

released of its obligations under the RVF loan.




                                           8

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 8 of 16
      26.    On October 18, 2017, approximately 21 of the 37 limited partners in

RVF filed a lawsuit in the Circuit Court of the First Circuit for the State of Hawaii,

styled Lu vs. Regency Venture Fund LLLP et al., case no. 17-1-1699-10 JPC (the

“Investor Lawsuit”). Plaintiffs have sued, among other defendants KDP, RVF,

HIRC, and myself, and Andre Hurst and alleged, various breach of fiduciary

claims and mismanagement (among other things, alleging that HIRC’s decision to

take back the unfinished Facility damaged the limited partners). RVF has filed a

countersuit against the plaintiffs.

      27.    On November 17, 2017, Plaintiffs filed an Ex Parte Motion for

Temporary Restraining Order and Motion for Preliminary Injunction. The Circuit

Court denied the relief after an evidentiary hearing.

      28.    To date the Investor Lawsuit resulted in the accrual of over $1 million

in legal fees, and prevented management from focusing on the goal of stabilizing

operations and cash flow and refinancing the CPIF loans. In 2018, total revenues

were just under $10 million, but expenses for 2018 exceeded $11 million including

over $1 million in legal fees associated with the Investor Lawsuit. More

importantly, the Investor Lawsuit prevented the refinance of the CPIF loans.

      FIRST DAY MOTIONS
      29.    The Debtor is filing concurrently herewith various “first day” motions

and applications. The relief requested in the motions and applications will enable


                                          9

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 9 of 16
the Debtor to continue to operate effectively. Accordingly, the Debtor requests

that all of the “first day” motions and applications be granted in their entirety.

      A.     CASH COLLATERAL MOTION

      30.    I have reviewed the Motion for Order Authorizing Debtor to Use Cash

Collateral Pursuant to 11 U.S.C. § 363(c)(2) (the “Cash Collateral Motion”).

      31.    All of the facts set forth in the Cash Collateral Motion are true and

correct to the best of my knowledge, information and belief.

      32.    Attached to the Cash Collateral Motion as Exhibit A is a true and

correct copy of the proposed cash collateral stipulation between CPIF and the

Debtor.

      33.    Attached to the Cash Collateral Motion as Exhibit B is a true and

correct copy of a Financing Statement and Lien Report (the “UCC Report”) for the

Debtor dated as of March 21, 2019. The only UCC creditors identified in the

UCC Report are: (a) Xynergy Healthcare Capital II LLC in connection with a

purchase agreement for accounts (which transaction has been consummated and

the lien should have been released); and (b) CPIF.

      34.    Attached to the Cash Collateral Motion as Exhibit C is a true and

correct copy of the cash flow budget for the period for the four months ending

January 31, 2020.




                                           10

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 10 of 16
      35.    Attached to the Cash Collateral Motion as Exhibit D is a true and

correct copy of the Forbearance Agreement.

      36.    Based on the historical data, and after examining the Debtor’s

business, making reasonable and conservative assumptions regarding projected

operations, and considering the impact of the bankruptcy process on operations, the

Debtor projects that the aggregate levels of cash will decrease during the course of

this proceeding.

      B.     MOTION TO PAY PRE-PETITION WAGES

      37.    I have reviewed the Motion for Order Authorizing Debtor to Pay Pre-

Petition Wages and Other Employment-Related Costs and Expenses and to Honor

Pre-Petition Employee Benefits (“Wage Motion”). The facts regarding the

operation of the Debtor, particularly those facts pertaining to the wages and

benefits paid to the Debtor’s employees as set forth in the Wage Motion, are true

and correct to the best of my knowledge, information, and belief.

      38.    Payment of the employee wages and benefits as requested will prevent

disruption to the Debtor’s operations and preserve the goodwill of the Debtor for

the benefit of all of the Debtor’s creditors.

      39.    Attached to the Wage Motion as Exhibit A is a true and correct copy

of a list showing the net pay received by the Debtor’s employees for the period

ending September 7, 2019.


                                           11

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 11 of 16
          40.   Attached to the Wage Motion as Exhibit B is a true and correct copy

of a list showing the total accrued vacation and sick pay for the Debtor’s

employees as of September 1, 2019.

          C.    MOTION FOR ORDER AUTHORIZING CONTINUED USE OF
                CERTAIN BANK ACCOUNTS

          41.   I have reviewed the Motion for Order the Continued Use of Certain

Bank Accounts (“Bank Account Motion”). All of the facts set forth in the Bank

Account Motion are true and correct to the best of my knowledge, information and

belief.

          42.   If the Debtor were to have to set up new accounts for the Depository

Account and the Resident Trust Account, the Debtor would have to devote a large

number of hours to accomplish that result, for no monetary benefit, and the result

would be unnecessary administrative problems with automatic deposits and

payments.

          43.   Nearly all of the Debtor’s receivables are transmitted electronically

through the Depository Account. The Depository Account is currently set up such

that payors (such as Medicare, UHC, HMSA, Alohacare and Ohana Wellcare) can

make direct deposits into the Depository Account. Requiring the Debtor to close

the Depository Account and open a new account would cause significant delay (in

excess of four to six month) in receiving payment from these payors.



                                            12

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 12 of 16
      44.    The Resident Trust Account is a trust fund deposited by certain

residents. This is a service provided by the Debtor to facilitate a patient’s ability to

pay out-of-pocket expenses and is required to be maintained and available to the

residents under Medicare and Medicaid guidelines. In addition, these funds are

used to reimburse the facility for Medicaid eligible residents to pay the facility

their monthly cost share amount or for direct deposits from the Social Security

Administration where the Debtor is the representative payee.

      45.    I expect that if anyone ever had a question about the post-petition use

of the existing bank accounts, either I or other people in the employment of the

Debtor could easily identify whether payments or deposits were made before or

after the Petition Date.

      46.    With modern software tools and the bank accounts being online, the

Debtor can easily account for every single debit or credit item for each account.

The Debtor can access its account activity and download the information onto

spreadsheets. These tools enable the Debtor to easily create a daily report

itemizing each debit and credit entry, and the Debtor can add data to the

spreadsheet identifying each of the account transactions, if that degree of

information would ever be required.

      47.    If the Motion is granted, the Debtor will type or stamp the designation

"Debtor-in-Possession, Case No. _______" on each of the Debtor’s checks and the


                                           13

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 13 of 16
Debtor will update the title of the Depository and Resident Trust Accounts to

include such designation.

      D.     APPLICATION FOR ORDER APPROVING EMPLOYMENT OF
             CHOI & ITO, ATTORNEYS AT LAW, AS COUNSEL TO THE
             DEBTOR

      48.    In the Application for Order Approving Employment of Choi & Ito,

Attorneys at Law as Counsel to Debtor (“C&I Employment Application”), the

Debtor moves the Court for an interim and final order authorizing the Debtor to

retain the law firm of Choi & Ito, Attorneys at Law (“C&I”) as its general counsel

for its Chapter 11 bankruptcy proceedings.

      49.    The Debtor requires a law firm to represent it during the bankruptcy

proceeding. The Debtor wishes to retain C&I as its bankruptcy counsel.

      50.    The Debtor is informed C&I has considerable experience in

representing debtors under chapter 11 of the Bankruptcy Code. I believe that it is

in the best interest of the Debtor’s estate that C&I be employed to represent the

Debtor effective as of the Petition Date.

      H.     UTILITIES MOTION

      51.    I have reviewed the Motion for Order Pursuant to 11 U.S.C. § 366

Prohibiting Utilities from Altering, Refusing or Discontinuing Services and

Determining that Adequate Assurance of Payment for Future Utility Services has

been Provided to Utilities (“Utilities Motion”). All of the facts set forth in the


                                            14

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 14 of 16
Utilities Motion are true and correct to the best of my knowledge, information and

belief.

          52.   The Debtor will be able to continue to pay on a current basis the cost

of operating its business, including the payment of Utilities (as defined in the

Utilities Motion) in full on a monthly basis in the ordinary course of its operations.

          53.   Attached to the Utilities Motion as Exhibit A is the most recent

itemized list of all Utilities which presently provide service to the Debtor. The list

also shows that for a typical month, the combined total of all payments to be made

to the Debtor’s Utilities is approximately $30,000.

          54.   In order to minimize any loss of value and disruption to the Debtor’s

business, the Debtor intends to engage in business as usual following the

commencement of their Chapter 11 cases, with as little interruption to its

operations as possible. I believe that if this Court grants the relief requested in each

of the first day motions the Debtor has filed, the prospect for achieving this

objective, to the maximum benefit of creditors and the Debtor’s estate, will be

greatly enhanced.

          55.   I declare under penalty of perjury that the foregoing is true and correct

to the best of my knowledge, information and belief.




                                            15

 U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 15 of 16
U.S. Bankruptcy Court - Hawaii #19-01266 Dkt # 8 Filed 10/06/19 Page 16 of 16
